DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-13, and Applicant’s withdrawal of Species II, claims 14-19 in the reply filed on March are acknowledged.  However, Applicant did not explain a reason for the traversal.  
Therefore, the requirement is still deemed proper and is therefore made FINAL.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Joseph Su (Reg. No. 69,761) on March 23, 2022.
The application has been amended as follows: 
In the claims:
     Claims 14-19: cancelled.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 9,651,786 to Browne, fails to disclose or suggest the light waveguide element projects the projection image from the second surface to the light shutter and 
As shown in Fig. 2, Browne only discloses a head mounted display device (AR-HMD device), comprising:
a display 109, periodically providing a display image;
a light waveguide element 107 (beam combiner), coupled to the display 20, having a first surface (at right) and a second surface (at left) opposite to each other, wherein the light waveguide element 107 receives the display image, generates a projection image according to the display image, and projects the projection image to a target zone 105 (user’ eyes) from the first surface; and
a light shutter 205, adjacent to the second surface of the light waveguide element 107, coupled to the light waveguide element 107, wherein the light shutter 205 is periodically disabled and enabled in an alternating manner (transitioned between a first blocking state and a second transmissive state at time intervals) (col. 5, lines 3-26 and 56-67).
Browne discloses that the light shutter 205 prevents light from entering or exiting the AR-HMD device when configured to be in the first blocking state (col. 6, lines 8-17). This includes the ambient light from the environment and the stray or scattered light from the display (col. 5, lines 22-26).
Accordingly, the light shutter is enabled to shutter first ambient light to be transmitted to the light waveguide element when the display provides the display image.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 23, 2022